Citation Nr: 0521403	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder.

2.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953, and from January 1958 to January 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In those decisions, the RO determined 
that a previously-denied claim of entitlement to service 
connection for a pulmonary disorder had been reopened, but 
remained denied.  The RO also denied a claim of entitlement 
to service connection for anxiety disorder.  This appeal 
ensued.

The issues of entitlement to service connection for pulmonary 
and anxiety disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO denied the 
veteran's claim for service connection for emphysema.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, but did not perfect a timely appeal.

2.  The evidence received since the RO's July 1995 rating 
decision is of such significance that it raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a pulmonary disorder.




CONCLUSIONS OF LAW

1.  The July 1995 rating decision, in which service 
connection for emphysema residuals was denied, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence received since the July 1995 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for a pulmonary disorder has been 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for a pulmonary disorder.  He contends that he has 
submitted new and material evidence that serves to reopen his 
claim, which was previously denied in a July 1995 rating 
decision.  He is also seeking service connection for an 
anxiety disorder; this claim is discussed in the REMAND 
section of this decision, below.

Veterans Claims Assistance Act 

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In the instant case, the Board has determined that new and 
material evidence has been submitted with regard to the 
veteran's claim of entitlement to service connection for a 
pulmonary disorder, and that this claim has been reopened.  
Accordingly, any outstanding deficiencies in the VA's 
obligations to notify and assist the veteran under the VCAA 
with regard to that particular issue are not, with regard to 
that specific aspect of his claim, prejudicial to him; see 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005) (nonprejudicial 
error is an error that did not affect the essential fairness 
of the adjudication).  The Board notes, however, that the 
veteran and his representative were furnished with a letter 
from the RO in October 2002 that set forth the requirements 
under the VCAA as to the development of his case as it 
pertained to its reopening, and that further satisfaction of 
VCAA requirements is sought in the Remand section of this 
decision.

Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  The veteran filed his claim to reopen 
in September 2002, subsequent to this date.  Therefore, the 
revised version of the law, which is set forth in the 
following paragraph, is applicable in this case.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must be relevant to the merits 
of the claim as to each central element that was specified as 
a basis for the last final disallowance of the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

The veteran's claim of entitlement to service connection for 
a pulmonary disorder, characterized at that time as 
emphysema, was previously denied by VA in a July 1995 RO 
rating decision from which the veteran did not perfect an 
appeal.

Of record at the time of the July 1995 rating decision were 
the veteran's service medical records from his first period 
of active service and private medical records dated in 1993 
and 1995.  The RO, in denying the veteran's claim, noted 
that, while private medical records indicated the presence of 
emphysema since 1993, the veteran's service medical records 
showed no findings reflecting the presence of that 
disability.  The RO concluded that service connection for 
emphysema was denied as not shown in service.
The RO notified the veteran of this decision and of his 
appellate rights by letter dated later in July 1995.  The 
veteran did not perfect an appeal of the decision within the 
time period for such action, and therefore, the decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  Accordingly, the veteran's 
claim may be reopened only upon the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002).

In its adjudication of this claim the RO in essence 
determined that the claim was reopened but remained denied; 
in the statement of the case issued in September 2003 and in 
the supplemental statement of the case issued in October 2004 
it is apparent that all of the evidence of record, both old 
and new, had been considered by the RO in its review of the 
veteran's claim.  The question of whether a claim has been 
reopened, however, is a matter of Board determination.  See 
Barnett v. Brown, 83 F.3d 1380 (1996) (before considering 
previously adjudicated claim, Board must determine that new 
and material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant).  As 
discussed below, the Board has determined that the veteran's 
claim has been reopened. 

Relevant evidence submitted since the RO issued its July 1995 
rating decision includes VA and private medical records dated 
in 2000 and thereafter reflecting treatment for medical 
problems to include pulmonary impairment; a July 2002 
statement from a private health care provider indicating that 
the veteran's in-service exposure to propane smoke and fumes 
"quite possibly" contributed to the development of his 
chronic obstructive lung disease; and service medical records 
from his second period of active service.  

The fact that certain service medical records had not been 
obtained and considered when the RO rendered its decision in 
July 1995 is, in and of itself, sufficient basis to find that 
the claim has been reopened.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  Such records are by definition new 
and material, particularly when the prior denial of the claim 
is premised on the absence of in-service evidence.  In 
addition, the July 2002 private medical statement, whereby 
current pulmonary disability is attributed to in-service 
events, is both new and material; it was not previously of 
record, and bears directly on the question of the 
relationship between the manifestation of a pulmonary 
disability and service, upon which service connection is 
predicated.

In brief, new and material evidence has been submitted that 
is so significant that a reasonable possibility that the 
claim could be substantiated has been raised.  The veteran's 
claim of entitlement to service connection for a pulmonary 
disorder, accordingly, is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
pulmonary disorder has been reopened; to that extent, the 
appeal is granted.


REMAND

After review of the claims file, the Board has determined 
that additional development is requisite as to the veteran's 
claims of entitlement to service connection for pulmonary and 
anxiety disorders.

With regard to both of these claims, it is noted that a 
private health care provider indicated, in a July 2002 
statement, that the current manifestation of both anxiety 
reaction and a pulmonary disorder was attributable to the 
events that occurred during the veteran's second period of 
active service.  The Board accordingly concludes that further 
development, in the form of VA examination of the veteran, 
would be helpful.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (VA failed in its statutory duty to assist veteran who 
sought service connection, where there was competent evidence 
of a current disability and evidence indicating an 
association between that disability and his active service, 
but VA failed to obtain a medical opinion as to whether there 
was a nexus between that disability and that service).  


This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be accorded VA 
examinations by the appropriate 
specialists in order to ascertain whether 
pulmonary and/or anxiety disorders are 
currently manifested and, if so, whether, 
based on a review of the medical 
evidence, it is at least as likely as not 
that the presence of either or both of 
these disabilities is due to a disease or 
injury shown during the veteran's active 
service as opposed to either or both 
disabilities being due to some other 
cause or factors.  (The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  If the examiner finds 
that it is likely or at least as likely 
as not that either or both of these 
disabilities is due to a disease or 
injury shown during the veteran's active 
service, then the examiner should specify 
what the disease or injury in service was 
and explain why it is at least as likely 
that the current disability or 
disabilities are due to that cause as 
opposed to other possible causes.  

All tests indicated are to be conducted, 
and all findings, and the reasons 
therefor, are to be set forth in a clear, 
logical and legible manner on the 
examination report(s).  The veteran's 
claims file is to be furnished to the 
examiner(s), for review prior to any 
examination.

2.  Following completion of these 
examinations and association of the 
reports thereof with the veteran's claims 
file, VBA should undertake any additional 
development of the veteran's claims 
deemed necessary.

3.  Thereafter, VBA must readjudicate the 
issues of entitlement to service 
connection for pulmonary and anxiety 
disorders.  If the decision as to either 
claim remains unfavorable, a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran should be provided 
with the SSOC and an appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


